NEWMAN, Circuit Judge,
concurring in the result:
The issues in this case concern both off-campus and on-campus distribution of an unofficial student newspaper containing numerous examples of language that is, beyond dispute, indecent, though the publication as a whole may well not be obscene. These issues arise in a case where the school authorities have consistently disclaimed any interest in disciplining students for activity off school property and the students have demanded, but not yet exercised, the right to distribute their publication on school property.
I concur in the judgment remanding to vacate the sanctions imposed because I agree that school discipline was improperly imposed upon the students for their essentially off-campus activity. The students endeavored to keep their publication and distribution activities off the campus and, for all practical purposes, succeeded. The school authorities had explicitly informed the students that no disciplinary action would be taken if the students kept their publishing activities off school property. *1054Whatever notice requirements the Due Process Clause mandates before student discipline may be imposed, see Goss v. Lopez, 419 U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975) there can be no doubt that discipline imposed exactly contrary to the announced standards of school authorities is constitutionally impermissible.1 Thus the conclusion that the students were in fact disciplined for off-campus activity suffices to establish that their discipline was imposed in violation of the Fourteenth Amendment.2 But that is only half the case. Since the students in their amended complaint sought relief entitling them to distribute their publication on school property and since the school warned them such activity would incur the risk of punishment, it must also be decided whether the school may regulate the on-campus distribution of the students’ publication.3 That question requires consideration of whether the on-campus distribution of this publication is protected by the First Amendment.
It is not disputed that the student publication “Hard Times” contains more than isolated examples of language that is, by contemporary standards, indecent and vulgar for school-age children. The pages of the federal reports will not be enriched by their repetition. The students responsible for the publication proudly labeled it “vulgar.” This was not false advertising.
There is no question that student expression enjoys First Amendment protection. Tinker v. Des Moines Independent School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). When school authorities seek to punish the expression of opinion, they must be prepared to demonstrate the existence of facts that might reasonably have led them “to forecast substantial disruption of or material interference with school activities.” Id. at 514, 89 S.Ct. at 740.4 In the trial of this case, both sides appeared to assume that the Tinker test of a predictable disruption is the standard for regulating not only the expression of views and opinions but also the language used.5 *1055Yet nothing in Tinker suggests that school regulation of indecent language must satisfy the criterion of a predictable disruption.6 Two other decisions of the Supreme Court have grappled with the specific issue of regulating indecent language, and the sum of their teaching indicates that the Court would not accord First Amendment protection to indecent language in a student publication distributed to high school students on school property.
In Cohen v. California, 403 U.S. 15, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971), the Court considered the criminal conviction of a protester of the Vietnam War for breaching the peace by offensive conduct. The conduct California sought to punish was the wearing in a courthouse corridor of a jacket bearing the words “Fuck the Draft.” The Court invalidated the conviction, finding this use of language protected by the First Amendment. Justice Harlan initially observed that “the First and Fourteenth Amendments have never been thought to give absolute protection to every individual . to use any form of address in any circumstances that he chooses.” Id. at 19, 91 S.Ct. at 1785. Justice Harlan acknowledged that “certain kinds of otherwise permissible speech” need not be “tolerated in certain places,” ibid., thereby recognizing the potential applicability of time, place, and manner regulation to indecent language. However, the breach of peace conviction was not upheld as a time and place regulation because the state criminal statute gave no reasonable notice of “distinctions between certain locations.” Ibid.
Cohen also considered the sensitive issue of whether, apart from time, place, and manner regulation, government has any legitimate interest in regulating the public use of indecent language out of concern for the sensibilities of those who might be offended. Though he had previously identified “protecting the sensibilities of passersby” as a state interest worthy of consideration, Street v. New York, 394 U.S. 576, 591, 89 S.Ct. 1354, 22 L.Ed.2d 572 (1969),7 Justice Harlan declined to permit this interest to validate Cohen’s conviction. This conclusion appears to rest on two different sets of reasons. The first concerns the risks encountered if regulation is permitted on this basis. Plainly concerned about a govem*1056ment attempt to “excise . . . one particular scurrilous epithet from the public discourse,” 403 U.S. at 22, 91 S.Ct. at 1787, Justice Harlan warned that forbidding particular words runs “a substantial risk of suppressing ideas” or at least lessening the “emotive . . . force ... of the overall message sought to be communicated.” Id. at 26, 91 S.Ct. at 1788. He also questioned whether principled distinctions could be made in determining any limit to a governmental power to regulate indecent speech. Id. at 25, 91 S.Ct. at 1788. The second set of reasons focused on the choices available to members of the public. For most, the choice of “averting their eyes” was apparently sufficient. Id. at 21, 91 S.Ct. 1780. If there were those “powerless to avoid” the epithet on Cohen’s jacket, they had the choice of indicating their objection, and Justice Harlan suggested that evidence of such objection might justify regulation, at least under a statute evincing special concern with the plight of the captive listener or viewer. Id. at 22, 91 S.Ct. 1780.
In Federal Communications Commission v. Pacifica Foundation, 438 U.S. 726, 98 S.Ct. 3026, 57 L.Ed.2d 1073 (1978), the Court again considered the public use of indecent speech.8 The Court upheld the authority of the F.C.C. to consider broadcasting of indecent language as the basis for administrative sanctions. Two aspects of that decision are pertinent to this case. First, Justice Stevens, writing the plurality opinion, distinguished between governmental authority to regulate “a point of view” and “the way in which it is expressed.” Id. at 746 n.22, 98 S.Ct. at 3038 n.22. As he observed, “A requirement that indecent language be avoided will have its primary effect on the form, rather than the content, of serious communication. There are few, if any, thoughts that cannot be expressed by the use of less offensive language.” Id. at 743 n.18, 98 S.Ct. at 3037 n.18. Second, Justice Stevens grounded the Commission’s authority significantly upon a legitimate governmental interest in regulating indecent language easily accessible to children. See Ginsberg v. New York, 390 U.S. 629, 88 S.Ct. 1274, 20 L.Ed.2d 195 (1968). The Commission itself had made clear that it intended no absolute prohibition on the use of the indecent language, but “sought to channel it to times of day when children would not be exposed to it.” 59 F.C.C.2d 892 (1976). The availability of the 2 p.m. broadcast to children was of obvious concern in both the plurality and concurring opinions of the Court. 438 U.S. at 749-50, 757-59, 98 S.Ct. 3026.
From these decisions, it is clear that speech that is indecent though not obscene can be regulated in some circumstances. Broad regulation that threatens to delete certain words from the language faces First Amendment barriers likely to be insurmountable, but limited regulation concerned with special places, special times, and special audiences may well be valid depending on the precise circumstances involved. Such limited regulation is well within the time, place, and manner authority recognized in Cohen,9 and poses no threat *1057of deleting certain words from public discourse. Moreover, the element of choice on the part of the viewing or listening public, so central to the reasoning in Cohen,10 has not been considered to be sufficiently present where juvenile audiences are involved. See Ginsberg v. New York, supra, 390 U.S. at 649-650, 88 S.Ct. 1274 (Stewart, J., concurring). When, as in this case, the audience at which a publication is specifically directed consists solely of high school students,11 and distribution is demanded at a school building attended by students down to the age of 11,12 First Amendment protection is not available for language that is indisputably indecent. If the F.C.C. can act to keep indecent language off the afternoon airwaves, a school can act to keep indecent language from circulating on high school grounds.
Justice Harlan was quite right to caution in Cohen that regulation of particular language runs some risk of regulating the expression of ideas. Justice Stevens in Pacifica may have discounted that risk too easily. But whatever the risk in the context of adult communication, it does not warrant an interpretation of the First Amendment that forbids school authorities from trying to regulate the distribution of indecent language to its students. Nor does the validity of such regulation depend on whether the use of such language will predictably lead to disruption.
School authorities can regulate indecent language because its circulation on school grounds undermines their responsibility to try to promote standards of decency and civility among school children. The task may be difficult, perhaps unlikely ever to be more than marginally successful. But whether a school condemns or tolerates indecent language within its sphere of authority will have significance for the future of that school and of its students. The First Amendment does not prevent a school’s reasonable efforts toward the maintenance of campus standards of civility and decency. With its captive audience of children, many of whom, along with their parents, legitimately expect reasonable regulation, a school need not capitulate to a student’s preference for vulgar expression. A school’s authority to condemn indecent language is not inconsistent with a student’s right to express his views. In short, the First Amendment gives a high school student the classroom right to wear Tinker’s armband, but not Cohen’s jacket.
School authority to regulate indecent language aimed at school children can of course be abused, but school officials are not the final arbiters of their authority, nor do they have limitless discretion to apply their own notions of indecency. Courts have a First Amendment responsibility to insure that robust rhetoric in student publications is not suppressed by prudish failures to distinguish the vigorous from the vulgar. *1058But this case does not require the careful drawing of the line that would allow ample margin for forceful language appropriate to the ideas being expressed. The language used in “Hard Times” is clearly indecent for juvenile audiences by contemporary standards.
The District Court properly rejected the students’ demand for the right to distribute their publication on school property. The extent to which school authority might be asserted for off-campus activities need not be determined, since the school has disclaimed such power.13

. In the District Court the students abandoned all contentions that they were denied procedural due process in connection with the disciplinary proceedings themselves. Thus no claim is made that notice of those proceedings was in any way deficient. But there has been no abandonment of the basic due process claim that discipline may not be imposed for off-campus activity when the school had announced its toleration of such activity.


. In agreeing that the discipline was imposed for activity that, as we assess it, occurred almost entirely off campus, I make no accusation that the school authorities have sought to extend their dominion beyond the school house gate or have ventured into the general community. They have sought to do precisely the opposite, i. e., exercise authority only for on-campus activity. They thought the on-campus activity was significant. We disagree. We are entitled, with constitutional issues at stake, to disagree with their assessment of the facts, but they are entitled to be spared criticism for seeking power they have explicitly disclaimed. In light of the school’s announced policy to discipline only for on-campus publication, the discipline imposed in this case is properly vacated for failure of proof.


. The claim to on-campus distribution has not been abandoned by the appellants in this Court. The conclusion of their brief requests this Court to direct the District Court to grant relief requiring the school authorities to “(1) Cease all seizures and punishments for student publication unless and until constitutionally adequate guidelines regulating student publications are adopted.” (Appellants’ Brief 51) (Emphasis added). This requested prohibition against any regulation, without prior guidelines, is explicitly stated earlier in the brief to be a demand, as expressed in the amended complaint, to “sell ‘Hard Times’ on school grounds . . (Appellants’ Brief 14). As the brief further states, “Plaintiffs contend that any regulation of their free speech, such as regulation of ‘Hard Times’ on or off school grounds, must be based on specific written regulations . . . .” Ibid. It was this contention that the District Judge rejected when he ruled that plaintiffs are not entitled to the permanent injunction they seek.


. Tinker was concerned with school efforts to regulate the expression of a particular opinion — opposition to the Vietnam War. The case can be read more broadly, but not unreasonably, to protect against regulation of all expressions of opinion.


. Other courts have applied the Tinker test of a predictable disruption to school authorities’ attempts to regulate student publications because of the content of the ideas being expressed. Shanley v. Northeast Independent School District, Bexar County, Texas, 462 F.2d 960 (5th *1055Cir. 1972); Scoville v. Board of Education of Joliet Township High School District 204, 425 F.2d 10 (7th Cir.), cert. denied, 400 U.S. 826, 91 S.Ct. 51, 27 L.Ed.2d 55 (1970); Bayer v. Kinzler, 383 F.Supp. 1164 (E.D.N.Y.1974), aff'd without opinion, 515 F.2d 504 (2d Cir. 1975); cf. Quarterman v. Byrd, 453 F.2d 54 (4th Cir. 1971); Gambino v. Fairfax County School Board, 429 F.Supp. 731 (E.D.Va.), aff'd, 564, F.2d 157 (4th Cir. 1977).
In Jacobs v. Board of School Commissioners, 490 F.2d 601, 610 (7th Cir. 1973), vacated as moot, 420 U.S. 128, 95 S.Ct. 848, 43 L.Ed.2d 74 (1975), the Seventh Circuit applied the Tinker test to the use of questionable language in a student publication, holding 2 to 1 that the publication could not be regulated because of “the occasional presence of earthy words.” The decision rested primarily, however, on the vagueness and overbreadth of the challenged regulation.
Scoville may also suggest that the Tinker standard applies to language in a student publication. The Court observed that “students in high school are not insulated from shocking but legally accepted language . . 425 F.2d at 14. However, that decision invalidated discipline administered because of the views expressed in an article urging students to ignore a school pamphlet. An isolated remark in questionable taste referred to by the Court appeared in another article and does not appear to have been the basis for any school discipline.


. When Justice Fortas in Tinker formulated the predictable disruption test to safeguard a student’s expression of an opinion, he was not facing any issue concerning on-campus distribution of indecent language to children. Later, when the Court explicitly upheld state power to punish distribution to children of publications not obscene by adult standards, Ginsberg v. New York, 390 U.S. 629, 88 S.Ct. 1274, 20 L.Ed.2d 195 (1968), Justice Fortas dissented not to protest the adult-child distinction, but only to challenge a penalty imposed without evidence of fault by the distributor. At the same time, the author of Tinker made clear that when the buyers are children, “pushers or panderers of vulgar literature” may be punished. Id. at 674, 88 S.Ct. at 1298.


. See also the concern expressed by Justice Powell about “the willful use of scurrilous language calculated to offend the sensibilities of an unwilling audience.” Rosenfeld v. New Jersey, 408 U.S. 901, 905, 92 S.Ct. 2479, 2481, 33 L.Ed.2d 321 (1972) (Powell, J., dissenting).


. In the interim between Cohen and Pacifica the Court invalidated several convictions for public use of indecent language on the ground that the statute or ordinance under which the conviction had been obtained violated First Amendment standards because of overbreadth. Lewis v. City of New Orleans, 415 U.S. 130, 94 S.Ct. 970, 39 L.Ed.2d 214 (1974); Plummer v. City of Columbus, 414 U.S. 2, 94 S.Ct. 17, 38 L.Ed.2d 3 (1973); Cason v. City of Columbus, 409 U.S. 1053, 93 S.Ct. 565, 34 L.Ed.2d 507 (1972); Rosenfeld v. New Jersey, 408 U.S. 901, 92 S.Ct. 2479, 33 L.Ed.2d 321 (1972); Lewis v. City of New Orleans, 408 U.S. 913, 92 S.Ct. 2499, 33 L.Ed.2d 321 (1972); Brown v. Oklahoma, 408 U.S. 914, 92 S.Ct. 2507, 33 L.Ed.2d 326 (1972); Gooding v. Wilson, 405 U.S. 518, 92 S.Ct. 1103, 31 L.Ed.2d 408 (1972). In two instances Cohen was directly applied. Hess v. Indiana, 414 U.S. 105, 94 S.Ct. 326, 38 L.Ed.2d 303 (1973); Papish v. Board of Curators of University of Missouri, 410 U.S. 667, 93 S.Ct. 1197, 35 L.Ed.2d 618 (1973).


. It must be acknowledged that this is not traditional time, place, and manner regulation, which is “applicable to all speech irrespective of content.” Erznoznik v. City of Jacksonville, 422 U.S. 205, 209, 95 S.Ct. 2268, 2272, 45 L.Ed.2d 125 (1975). But regulation as to time and place solely because of the language used was plainly suggested in Cohen and explicitly upheld in Pacifica. Other courts have approved time and place regulation based on the *1057language used to express an opinion, as distinguished from the content of the opinion itself. Durkin v. Taylor, 444 F.Supp. 879 (E.D.Va.1977) (prison); Baker v. Downey City Board of Education, 307 F.Supp. 517, 527 (C.D.Cal.1969) (high school); see Webb v. Lake Mills Community School District, 344 F.Supp. 791 (N.D.Iowa 1972) (high school theatre); Pervis v. LaMarque Independent School District, 328 F.Supp. 638 (S.D.Tex.1971) (high school), rev’d on other grounds, 466 F.2d 1054 (5th Cir. 1972).


. In authoring Cohen, Justice Harlan could not have intended to create First Amendment protection for use of indecent language on a high school campus. He had dissented in Tinker when protection was extended to the entirely respectful display of an armband. 393 U.S. at 526, 89 S.Ct. 733 (Harlan, J., dissenting).


. In this respect this case is unlike Papish v. Board of Curators of University of Missouri, 410 U.S. 667, 93 S.Ct. 1197, 35 L.Ed.2d 618 (1973), in which a student newspaper containing indecent language was protected on a university campus, notwithstanding the presence of some visiting high school seniors on the campus at the time of its distribution. Id. at 668 n.3, 93 S.Ct. 1197. See also Rowan v. United States Post Office Department, 397 U.S. 728, 741, 90 S.Ct. 1484, 25 L.Ed.2d 736 (1970) (Brennan, J., concurring expressing concern about regulating distribution of mailed matter to “children in their late teens”).


. The Granville Junior-Senior High School, at which the plaintiffs seek the right to distribute their publication, is a single building for students in grades 7 through 12, the youngest of whom are age 11.


. I agree that school authority may be exercised for off-campus student activity, consistently with the First Amendment, whenever publication or other speech-related activity satisfies the Tinker test of creating a reasonable basis for forecasting interference or disruption of school activities. But there is no need to determine whether the Tinker standard was met in this case because discipline for off-campus activity was disclaimed by school authorities and therefore cannot be imposed consistently with the Due Process Clause.
Equally unnecessary for decision is the issue of whether the Tinker test is the only standard for determining whether school discipline may be imposed upon students for off-campus publication. I have expressed the view in the text, supra, that on-campus distribution may be regulated by student discipline when a publication containing clearly indecent language is circulated to an audience of high school students. Though the issue need not now be decided, it may be seriously doubted whether, unless the Tinker standard is met, school authority to discipline students for circulating vulgar material to high school students ends at the perimeter of the school grounds. Other courts have upheld school discipline for distribution occurring just off school grounds, where circulation on school property was intended and predictable. Sullivan v. Houston Independent School District, 475 F.2d 1071 (5th Cir.), cert. denied, 414 U.S. 1032, 94 S.ct. 461, 38 L.Ed.2d 323 (1973); Baker v. Downey City Board of Education, 307 F.Supp. 517 (C.D.Cal.1969). School authorities ought to be accorded some latitude to regulate student activity that affects matter of legitimate concern to the school community, and territoriality is not necessarily a useful concept in determining the limit of their authority. Possibly the traditional standard of the law that holds a person responsible for the natural and reasonably foreseeable consequences of his action might have some pertinent applicability to the issue. A prudent application of the foreseeability concept, informed by First Amendment considerations, would surely be able to distinguish between extreme examples such as a student viewing an x-rated film on cable TV in his home and students publishing off-campus a vulgar newspaper that is aimed at students of a particular school, is sold exclusively to students of that school, and is distributed near the school grounds. The law is not incapable of distinguishing between activity that concerns the school community and activity that does not.
Whatever may be the reach of a school’s power to regulate off-campus publication of indecent school-related materials, such issues need not be decided until a school asserts such authority.